Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Applicant’s arguments, regarding the Drawings section, filed 29 March 2021, have been fully considered and are persuasive.  The objection has been withdrawn. 

Specification
In light of the amendments to the abstract (i.e. abstract needs to be one paragraph not two) filed on 29 March 2021, the objections are withdrawn.	

In light of the amendments to the specification (i.e. replacing “van-type” for “vane-type”) filed on 29 March 2021, the objections are withdrawn.

Claim Objections
In light of the amendments to the claims (i.e. claim 3: correcting “van-type” for “vane-type” & claim 17: correcting “agitor” for “agitator”) filed on 29 March 2021, the objections are withdrawn.

Claim Rejections - 35 USC § 112(b)
In light of the amendments to Claim 1 (i.e. removing “in particular”) filed on 29 March 2021, the rejections are withdrawn.

Claim 4 (i.e. removing “in particularly completely”) filed on 29 March 2021, the rejections are withdrawn.

In light of the amendments to Claim 19 (i.e. removing “in particular”) filed on 29 March 2021, the rejections are withdrawn.

	Rejections to Claims 2 – 18 due to their dependence on the aforementioned claims are withdrawn in light of the amendments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Handa (U.S. Patent Publication No. 2011/0261643 A1 hereinafter Handa).

Regarding Claim 1, Handa teaches a non-close-clearance agitator device (figure 1: apparatus 1 shows blades not close to vessel 2’s walls), with respect to a vessel wall (figure 1: walls of vessel 2), comprising: at least one agitation shaft (figure 1: shaft 3) and having at least one outer agitation blade (figures 1 and 3: agitation blades 6c) which is held on the agitation shaft (figure 1: shaft 3) and which in at least one section is implemented so as to be arm- shaped (see annotated figure 1 of Handa below Claim 2: area labeled section is arm shaped); and at least one inner agitation blade (figure 1: agitation blades 6b) which conjointly with the outer agitation blade (figure 1: agitation blades 6c) implements at least one vane-type conveying unit (figure 1: both agitation blades 6b and 6c are broad blades) which is at least configured for conveying a medium in at least one direction parallel with the agitation shaft and in at least one further direction perpendicular to the agitation shaft (abstract: the blades are meant for agitation/mixing of fluids & figure 2: the ~45ᵒ incline of the blades means fluid will be forced in directions perpendicular and parallel with the agitation shaft), wherein the vane-type conveying unit has at least one passage gap (figure 1: there are fluid passage gaps between agitation blades 6b and 6c).

Regarding Claim 2, Handa teaches the agitator device (figure 1: apparatus 1) according to Claim 1, wherein the outer agitation blade (figure 1: agitation blades 6c) has at least one further section (see annotated figure 1 of Handa below) which is adjacent to the section (see annotated figure 1 of Handa below) and in which the outer agitation blade is implemented so as to be wider than in the section (see annotated figure 1 of Handa below: the further section is wider in the middle than the section).  


    PNG
    media_image1.png
    493
    865
    media_image1.png
    Greyscale

Regarding Claim 3, Handa teaches the agitator device (figure 1: apparatus 1) according to Claim 1, wherein the inner agitation blade (figure 1: agitation blades 6b) conjointly with the further section (see annotated figure 1 of Handa above) of the outer agitation blade (figure 1: agitation blades 6c) implements the vane-type conveying unit (figure 1: both agitation blades 6b and the further section of agitation blades 6c are broad blade types).  

Regarding Claim 4, Handa teaches the agitator device (figure 1: apparatus 1) according to Claim 1, wherein the inner agitation blade (figure 1: agitation blades 6b) is situated at least to a large part, in an inner agitation blade plane (figure 2: individual agitation blades 6b rest entirely on their own plane) and is implemented so as to be plate-type (figure 1: agitation blades 6b are broad bladed and is considered a reading on “plate-type”).

Regarding Claim 5, Handa teaches the agitator device (figure 1: apparatus 1) according to Claim 1, wherein the outer agitation blade (figure 1: agitation blades 6c) is situated at least to a large part, in an outer agitation blade plane (figure 2: individual agitation blades 6c rest entirely on their own plane).

Claim 8, Handa teaches the agitator device (figure 1: apparatus 1) according to Claim 1, wherein the inner agitation blade (figure 1: agitation blades 6b) has at least one inner agitation blade normal (figure 2: each individual agitation blade 6b has two normal vectors), and the outer agitation blade (figure 1: agitation blades 6c) has at least one outer agitation blade normal (figure 2: each individual agitation blade 6c has two normal vectors), wherein the inner agitation blade normal and the outer agitation blade normal include a minimum normal angle of more than 0ᵒ and at most 90ᵒ (figure 2: as agitation blades 6b and 6c are only offset by a few degrees in the rotational direction, their normal vectors would be between 0ᵒ and 90ᵒ).

Regarding Claim 9, Handa teaches the agitator device (figure 1: apparatus 1) according to Claim 8, wherein the minimum normal angle is capable of being set (figure 2: the minimum angle between the normal vectors of blades 6b and 6c are capable of being set when the blades are fixed to the agitation shaft).  

Regarding Claim 10, Handa teaches the agitator device (figure 1: apparatus 1) according to Claim 1, wherein the inner agitation blade (figure 1: agitation blades 6b) is capable of being fastened to the agitation shaft in various angle positions (figure 1: seeing the radial offset of agitation blades 6a demonstrates that agitation blades 6b can be placed in different angle positions in relation to blades 6c) in relation to the outer agitation blade (figure 1: agitation blades 6c).  

Regarding Claim 11, Handa teaches the agitator device (figure 1: apparatus 1) according to Claim 1, comprising at least one bar (see annotated figure 1 of Handa below Claim 2, section reads on bar) by way of which the outer agitation blade (figure 1: agitation blades 6c) is connected to the agitation shaft (figure 1: shaft 3).  

Regarding Claim 12, Handa teaches the agitator device (figure 1: apparatus 1) according to Claim 1, comprising at least one bottom agitation blade (figure 1: lower blade set 5) which, when viewed along the agitation shaft (figure 1: shaft 3), is arranged below the outer agitation blade (figure 1: agitation blades 6c) and/or the inner agitation blade (figure 1: agitation blades 6b).

Regarding Claim 13, Handa teaches the agitator device (figure 1: apparatus 1) according to Claim 12, wherein the bottom agitation blade (figure 1: lower blade set 5) is capable of being fastened to the agitation shaft (figure 1: shaft 3) in various angle positions in relation ([0054]) to the outer agitation blade (figure 1: agitation blades 6c).  

Regarding Claim 14, Handa teaches the agitator device (figure 1: apparatus 1) according to Claim 1, comprising at least one further outer agitation blade (figure 1: agitation blades 6c has two analogous blades) which is implemented in a manner analogous to the outer agitation blade (figure 1: agitation blades 6c).  

Regarding Claim 15, Handa teaches the agitator device (figure 1: apparatus 1) according to Claim 14, wherein the outer agitation blade and the further outer agitation blade (figure 1: agitation blades 6c), at least when viewed perpendicularly to the agitation shaft, conjointly form a closed curved outer contour (figure 1: at a viewpoint perpendicular to shaft 3, at a specific rotational angle, blades 6c give the same look as blades 6b in figure 1; this image is considered a reading on closed curved outer contour).  

Claim 16, Handa teaches the agitator device (figure 1: apparatus 1) according to Claim 14, wherein the outer agitation blade and the further outer agitation blade (figure 1: agitation blades 6c), at least when viewed perpendicularly to the agitation shaft, conjointly form an ellipse having a non-elliptic recess (figure 1: at a viewpoint perpendicular to shaft 3, at a specific rotational angle, blades 6c give the same look as blades 6b in figure 1; if one takes this image and extends the further section’s curved contour out [both up and down] OR draws a line from top edge of one blade to the top edge of the other and draws another line from the bottom edge of one blade to the bottom edge of the other, either image forms an ellipse; the recess created by agitation blades 6c are rectangular in shape not elliptical).  

Regarding Claim 17, Handa teaches an agitator (figure 1: agitation blades 6a, 6b, and 6c and lower blade 5) with at least one agitator device (figure 1: apparatus 1) according to Claim 1.  

Regarding Claim 18, Handa teaches an agitation system (figure 1: apparatus 1) having at least one container (figure 1: vessel 2) and having at least one agitator (figure 1: agitation blades 6a, 6b, and 6c and lower blade 5) according to Claim 17 arranged in the container (figure 1: vessel 2).  

Regarding Claim 19, Handa teaches a non-close-clearance agitator device (figure 1: apparatus 1 shows blades not close to vessel 2’s walls), with respect to a vessel wall (figure 1: walls of vessel 2), comprising: at least one agitation shaft (figure 1: shaft 3) and at least one outer agitation blade (figure 1: agitation blades 6c) which is held on the agitation shaft (figure 1: shaft 3) and which in at least one section is implemented so as to be arm-shaped (see annotated figure 1 of Handa below: area labeled section is arm shaped), wherein the outer agitation blade (figure 1: agitation blades 6c) has at least one further section which is adjacent to the section (see annotated figure 1 of Handa below) and in which , and9Serial No. 16/217,641Attorney Docket No. 49_289 the further section in relation to at least one operational position is arranged in a lower region of the agitator device (figure 1: further sections of agitation blades 6c are on the lower part of the agitator [figure 1: agitation blades 6a, 6b, 6c and lower blade set 5]).

    PNG
    media_image1.png
    493
    865
    media_image1.png
    Greyscale

Regarding Claim 20, Handa teaches the agitator device (figure 1: apparatus 1) according to Claim 12, wherein the outer agitation blade (figure 1: agitation blades 6c), the inner agitation blade (figure 1: agitation blades 6b) and the bottom agitation blade (figure 1: lower blade set 5) are implemented so as to be mutually separate (figure 1: the aforementioned blades are all separate parts).  

Regarding Claim 21, Handa teaches the agitation device (figure 1: apparatus 1) according to Claim 1, wherein a normal of an inner agitation blade plane (figure 2: agitation blades 6b’s plane) in the assembled state is aligned so as to be perpendicular to a rotation axis of the agitator device (figure 1: apparatus 1) such that the inner agitation blade (figure 1: agitation blade 6b) causes a radial flow component (figure 1: agitation blade 6b’s ~45ᵒ angle causes flow in the radial and axial directions).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Handa (U.S. Patent Publication No. 2011/0261643 A1 hereinafter Handa) in view of Podell (U.S. Patent No. 2,376,722 hereinafter Podell).

Claim 7, Handa teaches the agitator device (figure 1: apparatus 1) according to Claim 1, at least one of the at least one inner agitation blade (figure 1: agitation blades 6b) and the at least one outer agitation blade (figure 1: agitation blade 6c).
Handa is silent on the blades are movable to one of a plurality of positions, and at least one extent of the passage gap is capable of being set based on movement of the at least one of the at least one inner agitation blade and the at least one outer agitation blade to one of the plurality of positions.  
	Podell teaches the blades are movable to one of a plurality of positions (Page 3 Col 1 Lines 66 – 73: “It is desirable that the lower propeller 54 and the upper propeller 53 be detachably detachable to the shaft 18 so that their position with relation to each other and to the shaft may be adjusted to accommodate mixtures of varying characteristics.”), and at least one extent of the passage gap is capable of being set (figure 1: space between propellers 53 and 54 is considered a reading on one extent of the passage gap) based on movement of the at least one of the at least one inner agitation blade (figure 1: propeller 54) and the at least one outer agitation blade (figure 1: propeller 53) to one of the plurality of positions (figure 1 & Page 3 Col 1 Lines 66 – 73: as these propellers are adjusted to be closer or further away from each other, different passage gap extents are established).
	Handa and Podell are analogous in the field of industrial mixing with single shafted multiple bladed agitators and mixing coming from above. It would have been obvious to one skilled in the art before the effective filing date to modify the fixed sleeves of the agitation blades of Handa with the blades are movable to one of a plurality of positions, and at least one extent of the passage gap is capable of being set based on movement of the at least one of the at least one inner agitation blade and the at least one outer agitation blade to one of the plurality of positions of Podell in order to accommodate mixtures of varying characteristics (Podell Page 3 Col 1 Lines 66 – 73).

Response to Arguments
Drawings section, filed 29 March 2021, have been fully considered and are persuasive.  The objection has been withdrawn. 
Applicant’s arguments, see “The rod-like portion 15A in Fujiwara and the ribbon blade 14/connecting piece 15C in Fujiwara do not “conjointly form a vane-type conveying unit”, filed 29 March 2021, with respect to the rejection of Claim 1 under Fujiwara (Japanese Patent Publication No. 2008012452A) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is necessitated by the amendment to the claims. 
Applicant’s arguments, see “Fujiwara does not disclose a non-close clearance agitator device but rather a close-clearance agitator device”, filed 29 March 2021, with respect to the rejection of Claim 1 under Fujiwara (Japanese Patent Publication No. 2008012452A) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is necessitated by the amendment to the claims. 
Applicant’s arguments, see “[the blades taught by] Fujiwara are fixed and are not movable”, filed 29 March 2021, with respect to the rejection of Claim 1 under Fujiwara (Japanese Patent Publication No. 2008012452A) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is necessitated by the amendment to the claims.
Applicant’s arguments with respect to now cancelled Claim 6 regarding the definition of a passage gap have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Furthermore, Applicant's arguments filed 29 March 2021 have been fully considered but they are not persuasive. Specifically regarding a gap, in general is defined as a narrow, elongated opening forming a space as this definition is not found in the claim language nor a specific definition defined in the specification. Applying broadest reasonable interpretation to the claim language, a gap is taken to mean a space between two solid areas.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        
/ANSHU BHATIA/Primary Examiner, Art Unit 1774